DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Applicant’s Amendment filed 07/22/2021.
Claims 1-20 are pending.
This Action is made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US20110208730 issued to Daxin Jiang et al (“Jiang”), further in view of .
 As to Claims 1 and 14, Jiang teaches a system and method comprising:  
at least one processor (Jiang, Figure 13 processor(s) 1302, [0134]); and 
memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations comprising (Jiang, Figure 13 memory 1304, [0134]): 
receiving, from a client device during a browsing session, a request for content, wherein the browsing session is associated with a webpage (Jiang, [0036-0037], wherein a user submits a query during an online search session), wherein the webpage is associated with a website (Jiang, [0036] whereas one or more query suggestions 318 and/or URL recommendations 322 may be provided to the user by displaying on user's computing device through a web browser, or the like); 
determining that at least a subset of the requested content provided on the website (Jiang, [0020] whereas general search task is decomposed into several specific subtasks, whereas in each subtask has a particular search intent and may formulate the query to describe the search intent, whereas user may selectively click on some related URLs (representing websites) in the results to browse the contents thereof);
generating, based on a domain associated with the request for content, a plurality of predicted search queries (Jiang, [0021] wherein a learned model generates queries using the context of a user’s search intent to be used as suggested subsequent queries to the user, [0022] whereas subsequent query qt+1 can be predicted, [0022] whereas suggested subsequent query qt+1 can be predicted from the model to provide recommending URLs/websites/webpages); and 
(Jiang, Figures 1-2 and 11, [0025] [0030] [0124] whereas search website). 
Jiang does not explicitly teach removing at least one predicted search query from the plurality of predicted search queries to form one or more suggested search queries, wherein the at least one predicted search query relates to the subset of the requested content provided on the website and is directed to a different website, and wherein selection of the at least one predicted search query would cause the browsing session to navigate away from the website.  However,
Long teaches removing at least one predicted search query from the plurality of predicted search queries to form one or more suggested search queries, wherein the at least one predicted search query relates to the subset of the requested content provided on the website and is directed to a different website, (Long, Figure 1 Page content 112 including content associated with user interface 100 which is associated with a site (website) including hyperlinks, [0007] whereas each candidate search suggestion is a prediction of a complete search query, whereas generating, from the group of candidate search suggestions, a modified group of search suggestions by removing one or more search suggestions that are included on the list of search suggestions [0023] whereas mechanisms can remove search suggestions that are determined to not be suitable for presentation, and can cause a subset of the allowed candidate search suggestions to be presented on the user device). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to combine the teachings since Long and Jiang are in the same field of endeavor such as data processing, querying and searching – to provide method and 
Jiang in combination with Long does not explicitly teach and wherein selection of the at least one predicted search query would cause the browsing session to navigate away from the website.  However, 
Wan teaches and wherein selection of the at least one predicted search query would cause the browsing session to navigate away from the website (Wan, [0053] whereas in an embodiment, the GUI 200 can include a footer having one or more hyperlinks selectable by the user to navigate to different interfaces of the retail website).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to combine the teachings since Wan, Long and Jiang are in the same field of endeavor such as data processing, querying and searching – to provide method and system which allow user to navigate to different interfaces of website (Wan, [0053]). 
As to Claims 3 and 16, Jiang, Long in combination with Wan teaches wherein generating the plurality of predicted search queries comprises evaluating a model based on at least one of the domain and user information associated with the client device (Jiang, [0021] wherein a received query is applied to the learned model to generate a likely search intent). 

Claims 2, 4-7, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US20110208730 issued to Daxin Jiang et al (“Jiang”), further in view of Pub. No. US2016/0246805 issued to Long et al. (“Long”), and further in view of Pub. No. US2018/0039699 issued to Wan et al (“Wan”) as applied to Claims  above, and further in view of U.S. Pat. No. 8,504,583 granted to Yan Ke et al (“Ke”).
As to Claims 2 and 15:
Jiang, Long in combination with Wan teaches all the elements of Claims 1 and 14 as stated above.
Jiang, Long in combination with Wan does not explicitly teach wherein the website is provided by a publisher, and wherein publisher information associated with the publisher comprises an index of webpages of the website.  However,
Ke teaches wherein the website is provided by a publisher, and wherein publisher information associated with the publisher comprises an index of webpages of the website (Ke, Figure 6 illustrates a webpage comprising index of webpages of the amazon.com website webpage, and col. 6 lines 4-9 whereas Web page hyperlink data may include, for example, information about the number and identity of uniform resource locators (URLs) that are linked through hyperlinks to a source URL which may also be known as an index page). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to combine the teachings since Ke, Wan, Long and Jiang are in the same field of endeavor such as data processing, querying and searching – to provide method and system which implement index of webpages while searching for relevant information. 
As to Claims 5 and 18, Jiang, Long, Wan in combination with Ke teaches wherein the publisher information associated with the publisher comprises one or more product listings of the website (Ke, Figure 6, col. 6 lines 14-21 wherein the entity ID may identify an author, business entity, or products).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention 
As to Claims 6 and 19, Jiang, Long, Wan in combination with Ke teaches wherein the webpage comprises a product listing (Ke, col. 11 lines 20-28 whereas topic-of-interest on a Web page may be a product, and the like), generating the plurality of predicted search queries comprises evaluating search index information comprising content relating to the product listing, and wherein the content provides at least one related product listing (Jiang, [0132] wherein to evaluate a query, a query processing module accesses the search index).  

As to Claims 4 and 17:
Jiang, Long in combination with Wan teaches all the elements of Claims 1 and 14 as stated above.
Jiang, Long in combination with Wan does not explicitly teach wherein the webpage comprises a product listing, and wherein at least one of the plurality of predicted search queries relates to another product listing.  However,
Ke teaches wherein the webpage comprises a product listing, and wherein at least one of the plurality of predicted search queries relates to another product listing (Ke, Figure 6, col. 9 lines 27-39, wherein an entity-to-entity recommendation component is configured to generate an entity-to-entity data structure to determine a set of relevant URLs to a first entity ID, whereas an entity may be a webpage or product).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filing 
As to Claims 7 and 20:
Jiang, Long in combination with Wan teaches all the elements of Claims 1 and 14 as stated above.
Jiang, Long in combination with Wan does not explicitly teach wherein the request is received from a widget on the client device.  However,
Ke teaches wherein the request is received from a widget on the client device (Ke, Figure 6, col. 10 lines 32-39, wherein a rendering component presents the recommendations on a pop-up or overlay on the webpage being viewed, col. 12 lines 16-22 wherein those recommendations are presented upon receipt of a user-initiated request for recommendations).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to combine the teachings since Ke and Jiang are in the same field of endeavor such as data processing, querying and searching – to provide method and system which use of a widget instead of a separate page would allow the user to remain on one page while searching for relevant information. 

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US20110208730 issued to Daxin Jiang et al (“Jiang”), further in view of Pat. No. US8504583 granted to Yan Ke et al (“Ke”), further in view of Pub. No. US2016/0246805 .
As to Claim 8, Jiang teaches a method for generating a model for suggested content generation, comprising:  
identifying query session information, wherein the query session information comprises a plurality of query series (Jiang, Figure 6 illustrates series of queries,  [0021] wherein queries of the same search session is captured); 
determining a label for each of the plurality of query series  (Jiang, [0106-0107] wherein search entry logs associate queries with URLs (labels)); 
filtering, based on the determined labels, social queries and query reformulations from the query session information to generate filtered query session information (Jiang, [0066] whereas implementations can extract and sort (read on filtering) each anonymous user's events and then derive sessions based on a method wherein two consecutive events (either queries or clicks) are segmented into two separate sessions); 
and wherein each query pair comprises a first query and a second query, the second query predicted to be the next query after the first query during a browsing session of a user (Jiang, [0054] whereas pair of adjacent query and URL in the path may be connected by an edge, in [0066] whereas a sequence of pairs [(qn,1,Un,1) .  . . (qnTn,U.nTn)], where q.n,t … are the t-th query and the set of clicked URLs among the query results, respectively); 
receiving, from a client device during a current browsing session, a new query, wherein the new query returns a webpage, wherein the webpage is associated with a website that provides content (Jiang, [0036-0037], wherein a user submits a query during an online search session), wherein the webpage is associated with a website of a publisher (Jiang, [0079, 0104] wherein pages are associated with a particular provider);
determining that the new query is directed to at least a subset of the content provided by the website (Jiang, [0020] whereas general search task is decomposed into several specific subtasks, whereas in each subtask has a particular search intent and may formulate the query to describe the search intent, whereas user may selectively click on some related URLs (representing websites) in the results to browse the contents thereof);
based on a domain associated with the request, using the suggested content generation model to generate a plurality of predicted search queries (Jiang, [0021] wherein a received query is applied to the learned model to generate a likely search intent); 
causing the one or more suggested search queries to be displayed by the webpage (Jiang, Figures 1-2, [0025] [0030])
Jiang does not explicitly teach generating, based on the filtered query session information, a suggested content generation model, wherein the suggested content generation model comprises one or more query pairs determined to be similar,  removing at least one predicted search query of the plurality of predicted search queries to form one or more suggested search queries, wherein the at least one predicted search query relates to the subset of the content provided by the website and is directed to a different website, wherein selection of the at least one predicted search query would cause the current browsing session to navigate away from the website.  However, 
Ke teaches generating, based on the filtered query session information, a suggested content generation model (Ke, Col. 2, Ln. 5-14 wherein a page-to-page recommendation model is generated by mapping), wherein the suggested content generation model comprises one or more query pairs determined to be similar (Ke, Col. 2, Ln. 15-26, wherein the page-to-page model comprises mapping entity IDs to related search queries, whereas mapping inherently determine similarity).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to combine the teachings since Ke and Jiang are in the same field of endeavor such as data processing, querying and searching – to provide method and system which allow recommendation data to be available across a multitude of systems. 
Jiang in combination with Ke does not explicitly teach removing at least one predicted search query of the plurality of predicted search queries to form one or more suggested search queries, wherein the at least one predicted search query relates to the subset of the content provided by the website and is directed to a different website, wherein selection of the at least one predicted search query would cause the current browsing session to navigate away from the website.  However,
Long teaches removing at least one predicted search query of the plurality of predicted search queries to form one or more suggested search queries, wherein the at least one predicted search query relates to the subset of the content provided by the website and is directed to a different website, (Long, [0007] whereas each candidate search suggestion is a prediction of a complete search query, whereas generating, from the group of candidate search suggestions, a modified group of search suggestions by removing one or more search suggestions that are included on the list of search suggestions that have been determined to be disallowed [0023] whereas mechanisms can remove search suggestions that are determined to not be suitable for presentation, and can cause a subset of the allowed candidate search suggestions to be presented on the user device). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to combine the teachings since Long, Ke and Jiang are in the same field of endeavor such as data processing, querying and searching – to provide method and system which remove one or more search suggestions that are included on the list of search suggestions (Long, [0007]).
Jiang, Ke in combination with Long does not explicitly teach wherein selection of the at least one predicted search query would cause the current browsing session to navigate away from the website.  However,
Wan teaches wherein selection of the at least one predicted search query would cause the current browsing session to navigate away from the website (Wan, [0053] whereas in an embodiment, the GUI 200 can include a footer having one or more hyperlinks selectable by the user to navigate away to different interfaces of the retail website).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to combine the teachings since Wan, Long, Ke and Jiang are in the same field of endeavor such as data processing, querying and searching – to provide method and system which allow user to navigate away to different interfaces of website (Wan, [0053]). 
As to Claim 9, Jiang, Ke, Long in combination with Wan teaches the method of claim 8, wherein determining the label associated with each of the plurality of the query series comprises using a categorizer to identify a category associated with each query series (Jiang, [0107] wherein related queries are grouped into clusters).  
Claim 10, Jiang, Ke, Long in combination with Wan teaches the method of claim 9, wherein the suggested content generation model comprises query pairs each relating to the same identified category (Jiang, [0066] wherein training examples are made by logging a sequence of pairings of queries and clicked or selected URLs from the results of those queries). 
As to Claim 11, Jiang, Ke, Long in combination with Wan teaches the method of claim 8, wherein filtering comprises identifying query reformulations based on one of keyword similarity and result set similarity (Jiang, [0080-83] wherein queries and URLS of a cluster are semantically correlated.  Further, the model is generated by limiting paths between unrelated queries and URLS in order to create more accurate emission probabilities). 
As to Claim 12, Jiang, Ke, Long in combination with Wan teaches the method of claim 8, wherein the query session information is associated with a domain, and wherein the suggested content generation model is associated with the domain (Jiang, [0126] wherein the learned model may be part of a context determination model).  
As to Claim 13, Jiang, Ke, Long in combination with Wan teaches the method of claim 8, further comprising ranking the one or more query pairs of the suggested content generation model based on at least one of a similarity measure, a distance measure, and a count measure for each query pair (Jiang, [0100] wherein a ranked list of URLs is created using a posterior probability distribution).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure. For example,
Gross et al (Pub. No. US2016/0360382) teaches predicting search query and navigating away from the website.

Response to Arguments
Applicant's arguments filed 07/22/2021 on REMARKS pages 7-11 have been fully considered but they are not persuasive. The Examiner respectfully maintains the rejection for the following reasons: 
Applicant added new limitations to the claims that necessitate new grounds of rejection as addressed above.  In view of the above reasons, the rejection is maintained.  The respective dependent claims are also rejected by virtue of dependency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163